Citation Nr: 1014781	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hearing loss and tinnitus, and a September 2007 rating 
decision which denied a TDIU.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010 with respect 
to the issues of service connection.  A copy of the hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Outstanding Treatment Records

The Veteran testified that he received treatment for hearing 
loss at a VA facility in Fort Myers during the 1980's and 
1990's.  These treatment records have not been associated 
with the claims file.  VA has a duty to assist claimants to 
obtain evidence needed to substantiate a claim. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board notes the existence of 
outstanding VA treatment records and that VA has a duty to 
assist the Veteran to attempt to obtain these records.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).

It was unclear from the Veteran's testimony whether he also 
sought treatment from other care providers.  Therefore, he 
should also be afforded the opportunity to provide all 
outstanding treatment records which relate to his claims or 
identify such records so that VA can obtain them on his 
behalf.

VA Examination

The Veteran underwent a pre-induction examination in July 
1959, as well as an induction examination in November 1962.  
Both examinations recorded hearing as 15/15 on whispered 
voice testing.

Service treatment records also include audiological 
evaluations.  The Board notes that prior to November 1967, 
audiometric results in service department records were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left in each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  The notation 
"NR" indicates that puretone thresholds were not recorded 
for that frequency.

The Veteran underwent a separation examination in February 
1965.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (5)
-10 (0)
NR
-10 (-5)
LEFT
5 (20)
0 (15)
-10 (0)
NR
-10 (-5)

During the Veteran's September 1969 annual examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NR
15
LEFT
15
15
15
NR
15

During the Veteran's January 1974 discharge examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
NR
5
LEFT
5
5
5
NR
5

The Veteran was afforded a VA examination in October 2005.  
He complained of hearing loss, and reported exposure to heavy 
artillery noise and explosions during service.  He denied a 
history of recreational or occupational noise exposure.  He 
also reported tinnitus in the right ear, which manifested as 
a high pitch whistle once per week.  He had experienced 
tinnitus for at least 8 months. Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
50
85
60
40
LEFT
30
35
40
25
30

The examiner diagnosed severe mixed hearing loss through 2000 
Hz rising to mild at 4000 Hz in the right ear, and normal to 
mild sensorineural hearing loss at 250 to 8000 Hz in the left 
ear.  The examiner stated that, based on the Veteran's 
January 1974 discharge examination which indicated normal 
hearing at separation, his current hearing loss was not due 
to military service.  She further concluded that, based on 
the onset, occurrence, and current pathological condition in 
the right ear, tinnitus was also not due to military noise 
exposure.

The Board finds that the VA opinion is inadequate for rating 
purposes.  While the examiner appears to have based her 
opinion on the lack of audiometric findings at a disabling 
level under 38 C.F.R. § 3.385, the United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection for a current hearing disability is not precluded 
solely because hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

It appears that the VA examiner based her opinion solely on 
the lack of evidence of a hearing loss disability under 
38 C.F.R. § 3.385.  The Board finds that a remand is 
necessary in this case for a new examination that considers 
the criteria set forth in Hensley.  

Moreover, the Board notes that the Veteran received the 
Combat Infantryman Badge and Purple Heart.  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  As the Veteran also testified as to the 
onset of his hearing loss and tinnitus during service, the VA 
examiner should specifically address this testimony when 
commenting on the etiology of the Veteran's hearing loss and 
tinnitus.

Tinnitus

Given the subjective nature of tinnitus and the possibly 
similar etiologies of the Veteran's hearing condition, the 
Board finds that his tinnitus claim is inextricably 
intertwined with the claim for service connection for 
bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are 'inextricably intertwined' 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered). As such, the Veteran's tinnitus 
claim is also remanded for further development and 
adjudication along with the claim for service connection for 
bilateral hearing loss.

Travel Board Hearing for TDIU

The Veteran submitted a VA Form 9 Substantive Appeal in July 
2008 in which he requested a Travel Board hearing with 
respect to his claim for TDIU.  Therefore, the case should be 
remanded to the RO so that a Travel Board hearing can be 
scheduled.  See also VA Form 119 (Report of Contact) dated in 
March 2010.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
personal hearing before a traveling member 
of the Board of Veterans' Appeals sitting 
at the RO with respect to his claim for 
TDIU as soon as practicable.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers (both VA and private) in Fort 
Myers who have treated him for his hearing 
loss and tinnitus.  Obtain all treatment 
records from the Fort Myers VAMC and any 
other medical care providers identified by 
the Veteran, to the extent possible.

3.  The Veteran should be scheduled for 
another audiological examination to 
determine the nature and etiology of his 
current hearing loss and tinnitus.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner for review prior to examination.  
The examiner should review and 
specifically address the Veteran's January 
2010 testimony regarding the onset of 
hearing loss and tinnitus during service.  
All indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hearing loss and tinnitus had its 
onset in or was otherwise related to 
service.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

5.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


